                        Case 1:19-cv-02039 Document 1-1 Filed 03/05/19 Page 1 of 13
 f     [Print in iad ink to fill iF                    eaces.next to'the instructions)
      SUPREME COURT OF THE STATE OF NEW. YORK
      COUNTY OF NEW YORK
            9



  • In the Matter of theApplication of                                                              •    Index Number
                             ntaiR'                                                                         / I ,5 4/0 Li(
      [fill in name(s)]                                             Petitioner(s)
                                - against - •                                                   •        VERIFIED PETITION


                                                                                                          FILED
                        e rçQf     'f                j--;/1/.0/L't Y Set ura-6                              OCT 1 9 2018
     [fill in name(s)]        .•                               . • Respondent(s)
                                                          NEW YORK COUNTY           x
                                                                 yy
                                                              OrNIEW 9
        TO THE SUPREME COURT OF THE STATE OF NEW YORK, COUNTY.°                                                              ,45iIV: • •
                                                                                                                    •



                The petition of          •    J.      (AR I -                           t    14.4       [your name] respectfully.
     shows to this Court as follows:
                1. Petitioner resides at            2      1                 (1-e4501-fe) •                             ry-1 •S
                    t_ 0 a le                   11.)c,0                             .       [your address] •
                     e resPondent(s) *are [Identify. the'nmpOndent(s))
                          (we ri pj, S                                            Se r of - ct=5          tc

                                                              :
      .         3. [Describe what you are requesting. Add more pages If needed. If you arkeppealing
• the decision of a government agency, give the .date and outcome of the final determination..
   ;:    •
  EXplain whythii Court sh.o 'Id reverse that decision.] •• •
                                                                              /2A •
            • -7-072;         rver .4PI Ci r:eC
••      .1-1D(f1-1- C                                               4.                                          .             .
                                                                                                                                  •   •

            •      a • .1               -1.1t.--/                   s        e'         el • /4         11) (p&p k_27--
                                    k                                                                   vt--I               l'Avvc...
                                                                                                                                  ----/
                                                                                                                                    9
                                                    -(3 y: 11;                               C// ". fiCAd
        •   .//-1OU'e7 fj,..?            I\   -e4f-t ff'-'          (01%.)    /41




                                                                                                                                          4-06
                         Case 1:19-cv-02039 Document 1-1 Filed 03/05/19 Page 2 of 13

. e               WHEREFORE, yout deponent r specffully requests that this Court [briefly deictibe what
         you are requesting]; 4. ei.re                                       /A../A0-9
                                                                   (C.O'-'?..1
                          ;PIRP             AA-K-                           00.1; litex_ x,i—
         •       ( • (.3filA                                  ?Ad. rris oz.    .11--1.A.re.


                                              • 200                                                       t_la—
              • [date signed]."                                                                  Petitioner [sign yo r me] .

                                                                                             36g-f- u(              ci   /1
                                                                                                                          )
                                                                                                  [print yo name]
                                                                                                           6.../ a 06/

                                                                                                           Oy            186
                                                                                           [your address and telephone no.]
                                                                                                CO—                        2's>.

                                                              VERIFICA.tTION. •
       STATE OF NEW YORK
      COUNTY OF                L't44.-i                   :          ss:


                                                fz.7                        ii?c( /4   •         [your name], being duly sworn,
      deposes and says that: I am the petitioner in this proceeding; I have read the foregoing petition
      and know the contents thereof; the same is true to my own knowledge, except as to matters
      therein stated to be alleged on information and belief; and as to those matters I believe it to be
      true.

      Sworn to before me on '-
                                                                                                             0
      11day                             ,20&L                                                           e in front of a Notary]


                     Note

                           .   •     Craig Ian Gardy
                           NOTARY PUBLIC, STATE OP NBWYORR
                                Registration No. 026%5040751
                              Qualified in Suffolk County County
                            • Commission Expires March 20,2023

                                                                       3.                                            VerP01-06    •
                          Case 1:19-cv-02039 Document 1-1 Filed 03/05/19 Page 3 of 13
       [Print in black ink all P:                    ,n bold letters.]

   SUPREME COURT OF THE STATE OF NEW YORK
   CQUNTY OF NEW YORK
                                                                                                                       Index Number
   In the Matter the Application of
                   (W I
   [fill in name(s)] .                                                        Petitioner(s)                         NOTICE OF PETITION
                                            - against -
                                             40,
                                                                                           16- c •-r           A:1310 A.J..Nnoo
                                                             P","'"ti                                      ok_Nnoo.MEIOX M3N • •
                                                                                                 .
• [fill in name(s)]                                                         Respondent(s)                       .      stOz 6 I 130


                       PLEASE TAKE NOTICE that apon the verified petition(s) of.
                                                                                                                9 3.1 I .
                                    •                         •         .
             ik            2.: I                                      [your name(s)]. swOm to on                                     , 200
 [date Verified Petition notarized], and the attached exhibits,..petitioner(S) will request.this Court,
 at 9:30 AM on the ')day of j•-r••                                                 ,.200             [flitUrn date] at the.Coarthoase, at
- 60   Centre Street:New York, N. Y...in the Motion Support Courtroom, Room 130, for a judgment,
 pursuant to the Civil.Practice Law and.Ruks (CPLR), granting.the following relief to the                                                        •
 petitioner(s): [briefly descripa what you are asking the Court to dot,_1JTc I reucisS
          0-   r-                rzA                        0 •
                                                                  /
                                                                      t-r'
                                                                             -
                                                                                             e         Co ii^p04-,               ie.
               /             121A.) rri,.).-C              tiN               c.                                                  .
                  -C         /1—                -eroi       eci;-              -             • t) •
                           010 /.• .o &                                       1-0. .   .
                                                                                       I 1       Jill la                 iv‘v
and for Such other a ci farther relief as this Court may deem just and proper.
Dated; • •              Ir-\\ (14       •   •   ,2
                                                 11.
                                                   00.:                            Respectfully submitted,                  ••               •
               [dote signs                           E D.                                                               P Run
                                                                                                                         yry 0/2-
                                        OCT 1 9 2018
                                                                                                        r1Ri 041/..s/ - ei • •
                NEW YORK COUNTY                                                                            6-.1i0.ti
To: Respondent(s) . COUNTY CLERK                                                                           Petitioner(s)- • • .
                   6). ._ Cfe e                                                    [your name, address, telephone number]
         2   2 3 (c.-101R.
                         '                                                                          1/1-• 1--(4         q
                                                 1 V -5 -5>'i&/
                                                  j
  o (2                   1-1-7                  2c
 , ..fname, address telephone. number]
•
        f"   REQUESTCase
                     FOR    JUDICIAL INTERVENTION
                         1:19-cv-02039 Document 1-1 Filed 03/05/19                                                 Page 4 of 13
                                                 UC8440 (32011)

       Supreme                                COURT, COUNTY OF
                                                                                                                tatliaaaWniirOitehigiatigliaagfreenorgivreproatt. •
       Index No:.       /0/ cifd I                           Date Index Issued:     Ger
                                                                                                                                               ••,1
                           1/24114-)




                                                                          Rj                PErMONER (S)
                                                                          ,Ut
                                                         •

              •
                                                                                     ineuriestiyi.eitronerito
         ainst-




                                                                                                                                         . RESPONDENTS (5)




     (;) Contested • •    •                                                               Business Entity (including CoMbrations, perbuirships,   etc.)
     0 Uncontested                                 •                                  0   omitted •                               •
          NOTE: For all Matrimonial actions where•the parties have Children under    ID Insurance (where insurer Is a party, except arbitration)
      • the age of 18, complete and attach the MATRIMONIAL RJI Addendum.             0 MC (including sales. negotiable Instruments) .
                                                                                     ID Other Commercial:          '
                                                                                                           •                •       Oinutd
                                                                                                                                       ••
                                                                                     •. NOTE For Commercial Division assignment requests p2 NYCIIR
                                                                                          202.70(d)), ccimigete and attach the COMMERCIAL DIV RJI Addendum.


    o    h.ledical, Dental,. or Pediatric Malpractice                                  Condemnation
    (;) Motor Vehicle .                                                             0 Foreclosure
    (h) Products                                                                    Property Address:
                                                                                                       nest Address        .      City          ittzle     Zip
    0 Other Negligence:.                                                                NOTE: For Foreclosure actions Involving a one- to four-family, owner
                                                                                        occupied, residential property, or an owner-occupied condominium,
                                                                                         complete and attach the FORECLOSURE RJI Addendum:- .
                                                                                    (;) Tax Certiorari -Section:         Bledc:         Lot
                                                                                    0 Other Real Proper*

         ,ASIDTENORFWITt*'
EL=D17-,,I                                                                          P-7=Ti-V7;2,014=7,
  • Certificate Of Incorporation/DiasolutIon fa NDTF                                   CPLR Article 75 (Arbitration) (see NOTE under Commerdall
 , Emergency Medical Treatment •                                                      CPLR Micie 78 (Body or Officer) • • •
 P-
     .Habeas Ccirpus                                                                  Election I:ew
      Loci! Court Appeal                                                              MHL Article 9.60 (tendrsts Law) ,
      Meduinict Lien •                                                                MHL Article 10 (Sex:Offender Confinement-Initial)
  • ,Name Change                                                                      MHL Article 10 (Svc Offender Confinement-Review)
 0 0!?tol Permit Revocation Heeling                                                   MHL Article Bi (Gtsurffenship) .     ••
    *Sale or Finance     eligious ot- r                                               Other Mental Hygiene:
     Other:




    •
Has a summons and complaint or Surnmens w/notice been filed?          •   .0          ) If yes, date flied:
Is this action/proceeding being Sled post-Judgment7 •                     •0        0 if yes, judgment Mite:
                                                                                                        •
  lqNOtt' -             nr ,   Case   1:19-cv-02039 Document
                               1A1$361CON,           )5, 4-.7; 1-1 Filed 03/05/19 Page 5 of 13
         Infant's Compromise.                  •
     0 Note of lestie and/or Certificate of Readiness
     gileVM of Medical, Dental, or PodietrIc Malpractice         Date Issue Joined:
     V• Noice of Motion                            Relief Sought (a 1•4 pei•e--674t >              11).viorrjat- Return Date:                                            r•
  • 0- Notice of Petitfon;.                  .     Relief Sought • . •                                                 Return Date:
    0 Order to Show Ciiise ; •              .      Relief Sought •                                                     Return Date:
 - 0 Other Ex Parts Application                • ttellef Sought ..
  • 0 Poor Person Application
    0 Request for Preliminary Conference
    fl Residential Mortgage Foreclosure Settlement Conference
        Wrft of Habeas Corpus AA
    Ckaer (ePecifY):                -I 0          iOP I •                            i4 617C- •
      i'l     ''          c ? 3 ‘•       ..    , _,., 1 '   A'-.t. 4 . ,•ft••••--.1,_,
                                                                    ,                    .3,   ,,i.v_ ,
                                                                                               4          .t, ,...,   il.,
                                                                                                                        11.4*._.   ...'.., ., r- h' li,o•   .. 4   _.-   1
                                                                                                                                                                         4f   '1'r   VN




                                     4




I AFFIRM UNDER THE PENALTY OF PERJURY THAT, TO MY KNOWLEDGE, OTHER THAN AS NOTED ABOVE, THERE                                                                       AND
HAVE BEEN NO RELATED ACTIONS OR PROCEEDINGS, NOR HAS A REQUEST FOR!DICIAL INTERVENTION PREVI                                                                        LY BEEN
FILED IN THIS ACTION OR PROCEEDING.     .

                   Dated:Y •    2//e/ l e)                                                                              OLJ
                                                                                                                            SIGNATURE

                    ATTORNEY REGISTRATION NUMBER                                                            .         PRINT OR TYPE
                                                                                                                                                            11,,sara.PAIM
                                                                                                                                                                    rqttat
                                                                                                                                                        •
                                                                                                                                                            S.
                                       Case 1:19-cv-02039 Document 1-1 Filed 03/05/19 Page 6 of 13                                                      0        •



        ammiatism: ,                                                                                                                                             •-xi,
                                                                                      INDEX NO. /0 /
             •Pleaselake.notice that the within is a (certified) tine copy of a                                                                                   ••
                                                                                      SUPREME' COURT OF THE STATE O. NEW YORK
                   :                                                                  COUNTY OF NEW YOFtK •
                          • 'duly entered In the office of the' clerk of the

.       within named court on the      'day of                         200
                                                 . .  •                                                     .14 RI
        Dated:                                       Yours, etc.                                                                Plaintiff"' etittoner
        Attorney for:                               Plaintiff/Petitioner                                     -againit -
                                                   Defendant/Respondent

                                                       •Office and Post                                 ‘Ae p
                                                                                                        (                                     (
                                                        Office Address.                                                     Defendaut!RispOndent.

         To:
         Attorney(s) for

         ******************NOTICE OF SETTLEMENT*************                                To the best Of my knowledge, information and 13! lef,
          S. ir/Madam:                                                                   formed after an inquiry reasonable under the circa stances,
                                                                                        the presentation of these papers or the contentions therein
                 Please take notice that an •                                          are not frivolous as defined In subsectia ) ofSectio
                                                                                       .130-1.1 of the Rul     the Chi AO           ator. (22 CRR)
          of which the within is a:true copy will bOpresented for settleMent

          to thoilon.                                  , one Of the Justices
                                                                                  Print Name:
          of the within named court at                                    , on
                                           , 200_ at         AM/PM                     Address:

           Dated:                        , 200             Yours, etc

           Plaintiff/Petitlimer
           Defendant/Respondent
                                                                                        Service, of a copy of the within is hereby admitted

                                                                                        Dated:
           To:.
                                                                                  .     Attorney for.
    •      Attorney(s) for
1/4
                                    Case 1:19-cv-02039 Document 1-1 Filed 03/05/19 Page 7 of 13
      •
          1/.4         [Print in black ink to fill in the spaces next to the instructions]

                       SUPREME COURT OF THE STATE OF NEW. YORK
                       COUNTY OF NEW YORK

                       In the Matter of the Application of                                                                    Index Number

                                                                                                                                   /as-
                 • [fill in name(s)]                                                 Petitioner(s)
                                                   - against -                                                               VERIFIED PETITION

                                   p/1.            pit%1-                             /


                  [fill in name(s))                                           . • Respondent(s)


                    TO THE SUPREME COURT OF THE STATE OF NEW YORK, COUNTY OF NEW YORK: : •
                                                                       ....„...... ,...,.._
                       The petition of        •' i, 6') p 1:-.).: 7. . _ \                  .. [your name] respectfully .
                                                 1 --
                 shows to this Court..as follows:
                                                               ' r., , .
                                      oner reeides at • — ' ji...-1)                     e . .. , . . . , ,,• or., IL
                                                                                                                1     -
                                                                                                                             -r- 4 fa_ _
                                          ..s,.7   s.;fly         ikl„-ci": /( 2766                   .     [your addrest]
                               2. The resPondent(s) IS/are [identify the'respOndent(s)]
                                                    ..




                   . . 3. [Describe what you are requesting. Add mcire pages if needed. If you are appealing
            the decision of a government agency, give the .date and outCome of the
                                                                                 •,
                                                                                    final. determination.,
                 ;..      -•                                                                                                               .--- / e
           Explain why thie Court should reverse that decision.]                                    r4p,,..•1 i.....S i--"/• /fr.(
                                     ./., •                                          1 • /
                 0,        i I 0 til fe•;',--         mil; ill' CAN rC.:- (1/..,_;Dg...1=•
                                                                                    if . :471e /6 \•,/ r---:;-111 1?-1-S-- •
                 • (1....'L pip-11:N ........ -1-7' 1-. '..x IR.1,1..)ei`.:•:*-5.:. r•-: (-.' • Li/-\ e__;517;:-N.• :ii Cb-).1) ?el/                 ICC-^.-- .
                                                                     •               i                             -sr • (it
                                                                                    vv,A
                                                                                                      f                            ,• •   „..,,•,'     •


                                                    1
                                                    :?
                                                     •••             jr.
                                                                       r;:                                  its<
                                                                                                            t    1
                                                                                                              / V-4
                                                                                     •    t
                                          :(11:1 )71-1/3 p-f-r'      s                                                                               AG-tp,gI
                                           •.      Cr• r-A
                                                        f.               113 '1       C                                   :4.:)?
                                                                         "‘   Lk./            (JAti74-7 3                 .(-1'01.1-171
                                                                                                                                      7x                   ec

                                                i p)

                                                                                                                                                                4-06
                       • • •
                                Case 1:19-cv-02039 Document 1-1 Filed 03/05/19 Page 8 of 13                       w.11•••••

•   ••               [Print in black ink all areas in bold letters.]
                                                                                                                         6;

                     SUPREME. COURT OF THE STATE OF NEW YORK-                                                                               -:7S        rC
                     cOUNTY OF NEW YORK
                                                                                                                                        •
                                                                                                                                                                               Index Number
                     In the Matter of the APPliciption of                                                                     )
                                                  )A                                                \t   •    ‘Pl' V- CI                                                          /0 if 5-Slo
                                                                             j




     • [fill in name(s)]                                   .                                                   Petitioner(s) .                                                NOTICE OF PETITION
                                                      .        •            against -
                                                          eci                                                                 eiro
                                                                   •        r.


                 (fill In name(s)]                                                                           Respondent(s)
                                                                                                                                            x

                                 e,-5LE ASE TAKENSW-ICE that upon the verified petition(s) of

                 •               f• .11) (A el—                                                      ;[pour name(s)), sworn. to on                                                           , 200
         [date Verified Petition notarized], and the attached exhibits,lpetitioner(S) will request.this Court,
         at 9:30 AM on the                                             day of •                      .                    200 • , [retUrn date] at the. Courthouse, at
         60 Centre Street,I.New York, N. Y.,. in-the.Motion..Support Courtroom. Room 130, for a judgment,
         Pursuant tio the Civil Practice Law and.ikules (CPLR), granting.the folipwing.rell'ef to the
         petitioner(s): [briefly describe what you are.asking the Caudle. do]




     and for Such other and further relief as this Court may deem just and proper. •
                                                                        •



     Dated: • •                                                              , 200                                      Respectfu )submitted,
                                (date signed]                                                                                               .
                                                                                                                                                    f •
                                                                                                                                                            (VT'
                                                                                                                                                                        I./
                                                                                                                                                                                   -
                                                                                                                                                                                   P    1.   /
                                                                                                                                                                                C_Ek_
                                                                                                                                                   . L''''• I   ..
                                                                                                                                                                ....—
                                                                                                                              f..."*"
                                                                                                                                  ( *CT.)                       . A..i '1,7--) / .-.. 11 I
                                                                                                                                                stf:%—••;: . .'.:; 0 C                       i
    To: Re.,Rondent(s) ,                                                                                                            •'          . /Petition.er() ' ••••• ' .
                                                                             ..,,....„.. •
         • (Viii c r                    ),.        s .•-=-:., ----r-1 / 0 A i,.:-...c.:,-a / Le-,
                                              oiei ••                                                                [your name, address, telephone number ]
         .E. 2-                         ) e 4 gi C:c
                               2 -3 ('' Iiikc                                                r-..d..".//                                          (:.-.4. .(- 4..... • ,4.,,ty,--: - .-
                                                                                                                                                      .: ,..•
                                                                                                                                                                                             4 v j.p
                      7) if) A.)0             pal i S ; 4 L0
         •           44:% 16 r• 1.% i
                             _I •             •
     ,       .   [name, address, telephone. number]
                                                  • : .-                                                                                                                                         4706 •
'
                     Case 1:19-cv-02039 Document 1-1 Filed 03/05/19 Page 9 of 13




      •     4. Attached are copies of all relevant docUments. [Attach the decision you are asking the
    court to reverse. is Exhibit A. Attach any other documents as Exhibit B, Exhibit C, and so
    on. List additional Exhibits on separate page.]
    Exhibit A -
    Exhibit B .• •
    Exhibit C -
    Exhibit 0 -
    Exhibit E -
      • 5.A prior application has not/has [circle one] been made for the relief now requeited. . : •
. [If you made this application before in this or any Other court , describe where,.w.hen, the
 result and why you are making it again.]



                                                  2                                      veliieukos.
                       Case 1:19-cv-02039 Document 1-1 Filed 03/05/19 Page 10 of 13

0..               WHEREFORE, yout deponent r specffully requests that this Court [briefly describe what
           you are requesting]:                                                    .7-11,4./Ap_p (6,7/
                                 P-P           A-L7                 LiAla_ci•      COA
                                    „gar                            •        0-c        ./1'"?Ae'e




                                       •• • 200                                                     0
              • [date signed]'"                                                               Petitioner [sign yo r ame]

                                                                                                 4)-
                                                                                                   -17—<  11;? I I/
                                                                                             • [print youf.name].

                                                                                                                a
                                                                                                       (2
                                                                                                                    ,
                                                                                                            Or..          fI
                                                                                       [your address and telephone no.]
                                                                                              (:1r:1-- cfq- - 9'7                k
                                                           VERIFICATION
       STATE OF NEW pow
      COUNTY OF        Ug---tik4-3

                                           P iz7                                              [your name], being duly sworn,
      deposes and says that: I am the petitioner in this proceeding; I have read the foregoing petition
      and know the contents thereof; the same is true to my own knowledge, except as to matters
      therein stated to be alleged on information and belief; and as to those matters I believe it to be
      true.
       •

  Sworn to before me•on

           dy                          ,2o&4                             Petitio er [sign our naiiSe in front of a Notary]
                                       •   •                    •                               -riNA •117--   (--Td 1
                     Notar ablic               •                                        . rptifit your name         •

                         .   •    Craig Ian Gardy
                         NOTARY PUBLIC, STATE OF NEWYORR
                             Registration No. 020A51140151
                           Qualified in Suffolk County County
                           Commission Eaphes March 20, 2023

                                                                        3.                                              VerPe.t4-06 •
             •• •
.t:                            Case 1:19-cv-02039 Document 1-1 Filed 03/05/19 Page 11 of 13
   .        !print in black ink all areas in bold letters.] —
                                                                                        -• 3414
           SUPREME COURT OF THE STATE OF NEW YORK •.() - 3
           pounrry OF NEW YORK
                                                                                                                   Index NUmber. •
           In the Matter of the App)                tion of,
                                                                          .p..1?*u I I,-        .
           [fill in name(S)]              .                                Petitioner(s)                          NOTICE OF PETITION
                                               •-• against -
                                   PAC' t- 1      • rs:c                              er&i`ct-s..


          [fill in name(s)]                                              Respondent(s)


                                  EASE TAKE N9IICE that upon the verified petition(s) of •

    .
                     •   I         0efr . i 7-'4- e.cf /1            ; [your name(s)], swOrnto on                            , 200
         [date Verified Petition notarized], and the attached exhibits, petitioner(a) will request this Court,
         at 9:30 AM on the                     day of   •      . • . .         ,. 200 • . [retUm date] at the. Courthouse, at
i        60 Centre Streee.New York, N. Y.,.in-the•Motion.Support Courtroomr.Roorn 130, for a judgment.
         Pursuant tO the Civil Practice Law and. Rules (CPLR).• granting the following relief to the
                                                                                            •         •

         petitioner(s): [briefly describe what you are, asking the Court to do]




        and for Such other and further relief as this Court may deem just and proper..
        Dated:      ••                            , 200 •                      Respectfu        ubrnitted,
                    . [date signed].                                              '
                                                                                                 A,       -:---      p:pv•I 4' •
                                                                                                                        .10i:.
                                                                                                . qi                            .



                                                                                            Ay. ..S) pc                  (i--) If 3i   •

        To: Res ondent(s) .                                      .                           . IPetitione0) • . . .
                    PI       c r R-1. . t. .      i' p ,4.--c-
                                                             j 0 11:1-, • • [your name, address, telephone number ] . .
         s- 2.. 2 -3               ivkir e.it RI cc. .7-",&,,,,c,7/ (,; l                       oill--
                                                                                                 . 4-91 -q ,/q-ci- k •
              1 h pc:A ea) 1‘, 5 i Pi N ti" S- 5- Y .7- V .
                             AI     Pelp:1"--                              .
                         3 •
          . [name, address, telephone. number]
               . !. •   .. . ... •                                                                                              4706 •
                    Petition and Verified Petition, an Order to Show Cause and Verified Petition or
      #, a Notice ofCase    1:19-cv-02039 Document 1-1 Filed 03/05/19 Page 12 of 13
      ogni. Print to fill in the spaces next to the instructions.
      •
  SVPREME COURT OF THE STATE OF NEW YORK
  COUNTY OF NEW YORK

                                                                                              Index Number

  [fill in narnes(s)]                            Plaintiff(s)/Petitioner(s)                  JO / -5- 516
                            - against -
                                         •
                                             •         •
                                                                                          . • AFFIDAVIT OF SERVICE.
                                                                                              of INITIATING PAPERS.
                                 c                         /1-1Li      Cf• let)
 [fill in names(s)                     Defendant(s)/Respondent(s) .
              •                                                   'x
 STATE OF NEW YORK
 COUNTY OF                                       ss:

                                                                                    , [name of person who served papers],
being duly sworn, depbse and say:
        I am over 18 years of age and am not a party to this case.
        I reside at [your address]
        On      .                    , 200_ , [date of service], at                      AM / PM [time of day], I served the
attached papers [identify papers served]


36 the defendant in this case. The address of the place where the papers were served is [location where
aapiers served]              •
       I served the papers in the manner indicated below: [check box that applies]:


I) a Individual             By delivering a true copy of each to the defendant personally. I knew the person
                            served tote the person named in those papers because [How did you know
                        defendant?]
                                                                        [Fill out description of defendant or page 2] .


:) ci Corporation                                                                                                   [name of • .
                        business], a domestic corporation, by delivering a true copy of eaCh• to [Identify
                        \

                        person senred].                                                                             [Fill out
                        description of:person pn page 2]1 who is [identify his/her job title]
                                                              •                   . I knew the corporation to be that listed in
                        the papers served and I knew the title.of persOn named above and that he/she was
                     . authorized to accept service.
       . •
                     Case 1:19-cv-02039 Document 1-1 Filed 03/05/19 Page 13 of 13
   3)-a ..rbi#Mitect By delivering a true copy of each to [Identify person served]
           -; •
      • Service                                                   [Fill out description of person below) a
                         • person of suitable age and discretion, at the actual place of business, dwelling house,
                          or usual place of abode in the state, and mailing, as indicated below.


                          I also enclosed a copy of the above papers in a postpaid, sealed envelope properly
  (Use with 3) •         addressed to defendant's last known 'residence or actual Place of business, located at
                          [address]
                         and I deposited the envelope in a post office depository under the exclusive care and.
                         custodyof the United States Postal Service within New York State.


 Descrintion             The individual I served had the following characteristics: [Check one box in each •
  Use with 1, 2,         category]: .
   or 3 .                         Sex .          Height. •                Weight •            . Age •
                                 o Male          o Under 5"               0 'Under.100 lbs.   a 21 34 years
                                a Female         0 5'0"- 5'3" •             100 -130 lbs.        35 - 50 years
                                                .0   5'4"- 5'8" • .       O 131- 160 lbs.     o 51 -61 years
                                                 o 5'9"- 6'0"            . o 161 - 290 lbs.   a Over 61 yrs.
                                                 O Over 6'               a Over 200 lbs.
                Color of skin [describe]:
                Color of hair [describe]:
               Other identifying features, if any [describe]: •


3 Military I asked the person to whom I spoke whether the defendant was.in the military of the United.
 Service States or New York State in any capacity and was told that he/she was not. Defendant did not
               wear a military uniform. I state upon Information and belief that the defendant Is not in the
               military service of the United States or New York State. The bails for my belief is the
               conversation(s) and observation(s) described above.


;wom to before me this
     day of                         , 200                             [sign your name before a Notary]           •



             Notary Public.                                                  [print your name]      .




                                                      2                                                 AffServ4-06
